The facts are fully stated in the opinion of the court, delivered April 4, 1854, by
Lewis, J.
— The principal part of the plaintiff’s demand was composed of items of book account, which were barred by the Statute of Limitations. But the sum of $3.98 was made up of items, which accrued within six years. The plaintiff rested his case without giving the defendant credit for any payments whatever, and without giving any evidence to take out of the statute, the items which accrued more than six years before suit brought. The defendant gave evidence of the payment of $6.29 on a verbal order in favor of John T. Davis. This payment was made a few days before suit brought. It was necessary to introduce it, in order to meet the items which accrued within six years, and which were overpaid by it. But to repel the implication arising from the payment, that the other items were still due, the defendant offered to prove by the witness who received the money, that the defendant, at the time of paying, declared *413■tbat be “ owed tbe plaintiff nothing, but tbat be preferred paying it, to having any further trouble about it.” This declaration was a part of tbe act itself. A declaration of some sort generally accompanies tbe payment of money. This is necessary, in order to indicate tbe purpose for which tbe payment is made, and on what account it is to be applied. Without explanation of this nature, tbe payment in question could not be applied to tbe present demand. It is no answer to tbe argument to say, tbat tbe statement was made to a third person, and not to the plaintiff. Tbe latter made tbe person, to whom be gave authority to receive the money, bis agent, for all purposes connected with tbe payment. He could not receive the benefit of it, without being bound by tbe conditions upon which it was made. Nor can be claim to draw an inference in bis favor from tbe payment, without permitting the defendant to show, from the whole transaction, tbat no such inference can legitimately arise. It was error to reject tbe evidence. If tbe plaintiff desires to avoid tbe effect of it upon tbe original merits of bis demand, let him disclaim upon tbe record tbe inferences which arise in bis favor, an unexplained payment of tbat amount.
Judgment reversed and venire facias de novo awarded.